Citation Nr: 1002108	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-27 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 until 
November 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

At the hearing in November 2009, the Veteran's representative 
raised an issue of reopening a claim of service connection 
for residuals of cerebral infarctions as secondary to PTSD.  
This issue, which has not been developed and adjudicated by 
the RO, is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran manifests PTSD due to a verified in-service 
stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

The Veteran is claiming entitlement to service connection for 
PTSD.  Veterans are entitled to compensation from VA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C.A. § 1110.  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Regarding the question of the occurrence of an in-service 
stressor to support the diagnosis of PTSD, the evidence 
necessary to establish the occurrence of an in-service 
stressor varies depending on whether or not the Veteran 
engaged in combat with the enemy. Gaines v. West, 11 Vet. 
App. 353, 358 (1998).

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
Veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the Veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Where there are conflicting statements or opinions from 
medical professionals, it is within the Board's province to 
weigh the probative value of those opinions.  In Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 38 
U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. 
Cir. 2001) (declining to adopt the treating physician rule 
for adjudicating VA benefits).  Regardless of the source, an 
examination report must minimally meet the requirement of 
being sufficiently complete to be adequate for the purpose of 
adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 
4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is that 
such opinion is based on an accurate factual predicate, 
regardless of whether the information supporting the opinion 
is obtained by review of medical records or lay reports of 
injury, symptoms and/or treatment.  See Harris v. West, 203 
F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based 
on accurate lay history deemed competent medical evidence in 
support of the claim); Kowalski v. Nicholson, 19 Vet. App. 
171, 177 (2005) (holding that a medical opinion cannot be 
disregarded solely on the rationale that the medical opinion 
was based on history given by the veteran); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that the Board may 
reject a medical opinion based on an inaccurate factual 
basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).  In Nieves- 
Rodriguez, the Court indicated that the Federal Rules of 
Evidence for evaluating expert medical opinion before U.S. 
district courts, Fed.R.Evid. 702, are important, guiding 
factors to be used by VA adjudicators in evaluating the 
probative value of a medical opinion.  The factors identified 
in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; (2) the testimony is the product of 
reliable principles and methods; and (3) the 
expert witness has applied the principles and 
methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran has claimed that the stressors which precipitated 
his PTSD, involved witnessing aircraft accidents aboard a 
naval vessel.  Specifically, in September 2007 the Veteran 
stated that he had witnessed an "A4D" Skyhawk fixed wing 
aircraft "crash on the deck and skid off into the ocean."  
He also indicated that he had witnessed a helicopter crashing 
into the ocean and that although the copilot was rescued, all 
other crew were killed in the accident.

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred as a 
result of combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not for application.

The Veteran's STRs do not reflect treatment or complaints 
referable to PTSD and on separation in November 1968 the 
Veteran was indicated to be psychiatrically "normal."

Based on the foregoing, the STRs do not show that PTSD or 
another acquired psychiatric disorder was incurred in 
service.  However, this does not in itself preclude a grant 
of service connection.  Again, service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

A deck log from the USS Bennington, aboard which the Veteran 
was stationed, indicates that in the evening of January 25, 
1968, an "A-4E" Skyhawk aircraft crashed onto the flight 
deck and burst into flames.  After striking the deck, the 
aircraft continued to skid forward and went overboard into 
the water.  The pilot's body was not recovered.  In a 
separate incident, documented by witnesses on a website of 
which the Veteran submitted a printout, a helicopter was lost 
in the water with one member of the aircraft's crew being 
recovered, but three others being lost.

As such, the Board finds independent evidence of record 
corroborating that the Veteran was present when an "A-4E" 
Skyhawk aircraft crashed onto the flight deck and a 
helicopter was lost in the water which strongly suggests that 
the Veteran was, in fact, exposed to traumatic events.  
Pentecost, 16 Vet. App. 124 (2002).

Following separation from active duty, a private physician 
indicated in September 2005 that the Veteran had a history of 
short-term memory loss, fatigue and depression partially 
related to a recent stroke but also related to "prior 
PTSD."

In September 2006, the Veteran met with a VA psychologist for 
an initial evaluation.  Diagnostic testing indicated that the 
Veteran was suffering from PTSD.  It was noted, however, that 
the Veteran had not specified any combat-related stressors 
and, accordingly, he was diagnosed with a mood disorder due 
to a general medical condition with major depressive-like 
episodes.  He was also diagnosed with a personality disorder, 
not otherwise specified.  PTSD was ruled out as a possible 
diagnosis.  In October 2006 the same VA psychologist 
reconsidered her opinion and stated that the Veteran did have 
PTSD, assuming that the claimed stressors could be verified.

In October 2006 the Veteran's brother-in-law, an orthopedic 
surgeon, stated that based on his knowledge of the Veteran's 
medical history, PTSD was a "significant factor" in 
exacerbating the Veteran's other medical disorders.

In October 2007 the Veteran was diagnosed with chronic PTSD 
and a Global Assessment of Functioning score of 38 was 
assigned, indicating some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood.

Also in October 2007, a VA psychologist, after a thorough 
examination of the Veteran, indicated that he was suffering 
from PTSD and that such PTSD was associated with having 
witnessed the helicopter accident described above.  The 
Veteran reported experiencing immediate horror, and felt that 
he was in danger at the time of the in-service event.

In September 2008 the Veteran underwent a VA examination.  
According to the report of examination, the Veteran did not 
endorse feelings if intense fear or horror related witnessing 
aircraft crashes while aboard the USS Bennington.  
Accordingly, the examiner stated that a diagnosis of major 
depression better contemplated the Veteran's symptoms than 
did prior diagnoses of PTSD.  He concluded that the Veteran 
suffered from a personality disorder, not otherwise 
specified, rather than PTSD.

The Board has been presented with conflicting assessments of 
the Veteran's mental status with respect to the 
appropriateness of a diagnosis for PTSD.  The main point in 
contention is whether the Veteran's response to the traumatic 
events in service involved feelings of intense fear or 
horror.  The October 2007 VA psychologist concluded that the 
Veteran did experience feelings of intense fear or horror 
related to these events while the September 2008 VA examiner 
concluded otherwise.

The Board has considered the entire record and finds that 
reasonable doubt exists as to whether the Veteran did 
experience feelings of intense fear or horror related to the 
traumatic events in service, which provides the differing 
point of contention as to whether the Veteran manifests PTSD.  
The Board finds that both examiner's present equally valid 
and thorough opinions.  Given the nature of these accidents, 
verified by third party witnesses and by the ship's deck log, 
the Board resolves reasonable doubt in favor of the Veteran 
by finding that the Veteran manifests PTSD due to a verified 
in-service stressor.  The appeal, therefore, is granted.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


